DETAILED ACTION
This action is in response to the application filed 1 October 2020, claiming benefit back to 18 February 2020.
	Claims 1 – 7 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1 October 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "the MES" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2 – 7 are dependent from claim 1, and have the same deficiencies. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Independent claim 1 recites the limitations of modeling a smart contract between a device and a manufacturing unit, and using the smart contract to perform production scheduling on the device inside the manufacturing unit and dynamically  adjusting the  device  load, efficiency,  and  utilization,  by edge  computing,  according  to  the   production  instructions  and device  parameters  obtained  by  the manufacturing unit. 
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human, such as fundamental economic activities and commercial or legal interactions (e.g. contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations)1, but for the recitation of generic computer components.  For example, other than reciting ‘by edge computing’, the claims encompass the business process of adjusting a business process based on received data.  Further, the claim recites a smart contract, with is a type of commercial or legal interaction. 

Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The additional elements include wherein one of the manufacturing units comprises a plurality of devices, however this merely describes the manufacturing unit used in the production process described by the smart contract; and mounting each device on the blockchain operating node, however, this is merely well-understood, routine, conventional activity2; and wherein the MES issues production instructions to the nodes of each manufacturing unit, at the same time, the nodes acquire production data of the device through multiple data sources of the device, the operating state data and process parameter data, production tasks and production efficiency of each device are acquired in real time, and the data is directly chained from the device level, however this is merely receiving and transmitting data over a network, which is a well-understood, routine, and conventional activity3. The MES is described at a high level of generality, and merely automates the issuing step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception.  In respect to dependent claims 2 – 7: 
Claim 2 merely further describes the smart contract and the attributes used;
Claim 3 merely further describes the data collected;
Claim 4 merely further describes the source of the instructions;
Claims 5 – 7 merely describe the data received by the manufacturing unit and calculations. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. Manufacturing Execution System, edge computing] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure 4  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, provides evidence of generic computer hardware performing generic, well-known, computer functions, as there is no description provided of the MES or the edge computing, nor is there any mention of any other hardware used by the claimed invention. 
Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation5.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stöcker (U.S. 2019/0037012), in view of Bhateja et al. (U.S. 2005/0165585, hereinafter Bhateja).

In respect to claim 1,  Stöcker discloses a blockchain-enabled edge computing method for production scheduling, comprising:
	S1: modeling a smart contract6 between a device and a manufacturing unit, and using the smart contract to perform production scheduling on the device inside the manufacturing unit (see at least [0135] FIG. 3 shows a further embodiment of a production system 300 according to the present invention. More particularly, FIG. 3 shows an exemplified production chain from providing a starting product 318.1 until the production and delivering of the first end product 320. The production system 300 comprises two production locations 301.1, 302.2 [i.e. manufacturing units]; see also [0140] Further, the peer-to-peer application 324 can cause transfer of a specific amount of starting material 318.1 from the first storage unit 338 to a first production unit 328 when the first production unit 304 requires the starting material 318.1 e.g. modeling a smart contract between a device and a manufacturing unit, and using the smart contract to perform production scheduling on the device inside the manufacturing unit] of the first production unit 304 to the peer-to-peer application
324; see further [0168] In a further embodiment, the peer-to-peer application can be formed with multiple block chains which are connected via mechanisms such as side chains or smart contracts; see further [0196] The block chain might comprise further data sets, such as one or more production schedule(s), as will be described hereinafter);
	wherein one of the manufacturing units comprises a plurality of devices (see at least [0135] FIG. 3 shows a further embodiment of a production system 300 according to the present invention. More particularly, FIG. 3 shows an exemplified production chain from providing a starting product 318.1 until the production and delivering of the first end product 320. The production system 300 comprises two production locations 301.1, 302.2 in form of two factory buildings 301.1, 302.2 [i.e. ; see also FIG. 3, multiple production units [i.e. devices] 304, 306, 308, etc. [i.e. wherein one of the manufacturing units comprises a plurality of devices]); 
	S2: mounting each device on the blockchain operating node (see at least [0122] A substantial difference compared with prior art production systems, such as system 100 according to FIG. 1, is that no central instance is provided. In the present case, the production system 200 comprises a peer-to-peer network 222 or a computer-computer network 222. The peer-to-peer network 222 comprises a plurality of nodes 226.1, 226.2, 226.3 or computers 226.1, 226.2, 226.3. A peer-to-peer network 222 is characterized in the present case in that each node 226.1, 226.2, 226.3 and/or participant 228 is preferably connectable to every other node 226.1, 226.2, 226.3 and/or participant 228. For instance, at least one physical standard network (wireless and/or cable) can be used for connection. [0125) In addition, it can be seen from FIG. 2 that in the present embodiment the at least one production unit 204 comprises a peer-to-peer module 228. A peer-to-peer module 228 is (generally) configured to communicate at least with the peer-to-peer network 222, i.e. the nodes 226 of the peer-to-peer network 222. In other words, the peer-to-peer module 228 or the unit/entity 204 corresponding to the respective peer-to-peer module 228 is at least a participant of the peer-to-peer network 222. Preferably, all participants 226.1, 226.2, 226.3, 228 (including all nodes) of the peer-to-peer network 222 are known to each participant 226.1, 226.2, 226.3, 228 of the peer-to-peer network 222.;  
	wherein the MES (see at least [0060] Further, according to an embodiment, already existing systems/programs can be included in the present production system. For instance, Manufacturing Execution System (MES) or SCADA data can be gathered via interface (s) in single units of the production systems. The one or more interface(s) can be connected to a peer-to-peer module in order to transmit said data to the  issues production instructions to the nodes of each manufacturing unit, (see at least [0127] Furthermore, the production of at least one first product 220 through the production unit 204 is controlled by means of the peer-to-peer application 224 and the peer-to-peer module 228. In particular, the peer-to-peer application 224 can e.g. generate and at least provide at least one first control data set to the peer-to-peer module 228. The first control data set comprises at least one instruction for producing the at least one first product 220. For instance, based on the provided control first data set, the controller 230 is capable of controlling the at least one production tool 232. at the same time the nodes acquire production data of the device through multiple data sources of the device, the operating state data and process parameter data, production tasks and [production efficiency7] of each device are acquired in real time, and the data is directly chained from the device level (see at least [0129] Further, a production process can also be monitored. For instance, at least one sensor 225 can be provided for detecting at least one status parameter relating to the production process. For instance, at least one status parameter of the processing unit 204 and/or at least one status parameter of the starting material 218 and/or first product 220 can be detected. The sensor 225 can provide the at least one detected status parameter to the peer-to-peer module 228; see further  [0228] Then, in step 803, the production process is performed according to the generated production schedule. Preferably, during the production process each peer-to-peer module of in particular each involved unit can transmit status parameter(s) relating to the production process to the peer-to-peer application. For instance, a production unit can transmit status parameter(s) about its current functionality, its current stock of a starting material, the current production process, etc. preferably regularly to the peer-to-peer application; see further [0229] The peer-to-peer application, in particular at least one of the peers of the peer-to-peer network, is configured to evaluate the provided status parameter(s) (step 804). In particular, it can be evaluated whether the production of the particular product is performed in accordance with the production schedule and/or one or more other requirements of the generated production transaction agreement. If a deviation is not detected, it can be prosecuted with step 803 or 806.);
	S3: dynamically adjusting the device load, [efficiency], and utilization, by edge computing, according to the production instructions and device parameters obtained by the manufacturing unit (see at least  [0230] If a deviation is detected, the production process and its production schedule can be adapted (step 805). For instance, if a particular production unit is currently not available, e.g. due to a functional error, the peer-to-peer application looks for an alternative production unit which can step in for the not available production unit. Further amendments can result from this amendment, such as amendments regarding mobile transport units. Another adaption might be a change of the priority of e.g. two different see further [0122] A substantial difference compared with prior art production systems, such as system 100 according to FIG. 1, is that no central instance is provided. In the present case, the production system 200 comprises a peer-to-peer network 222 or a computer-computer network 222 [i.e. edge computing8]).
	
	While Stöcker discloses acquiring status parameters [i.e. production data of the device through multiple data sources of the device] (see Id.) and further discloses dynamically adjusting the device load, and utilization, by edge computing, according to the production instructions and device parameters obtained by the manufacturing unit (see Id.), it may not explicitly disclose acquiring production efficiency or dynamically adjusting efficiency.
	Analogous art Bhateja discloses acquiring production efficiency or dynamically adjusting efficiency (see at least [0048] FIG. 7 illustrates a flow chart of the major functions of the flexible process optimizer 100, which are controlled through the processing device running the system software. The first major function is the initialization of the flexible process optimizer 700, which includes the auto-detection of installed module circuits 702 and the automatic configuration and calibration of installed module circuits 704. The second major function is the acquisition of data 710, which includes reading the sensors attached to a production machine 712 and conditioning the input signals 714. The third major function is the evaluation of the acquired data 720, which includes displaying the process data 722 and the evaluation of process efficiency based upon the conditioned process data 724 [i.e. acquiring production efficiency] . The last major function is the generation of control signals to adjust parameters of the production machine to improve the efficiency of the production process 730, which includes the generation of control signals for adjusting the machine process 732 and the reconfiguration of the production machine using the control signals 734 [i.e. dynamically adjusting efficiency]).
It would have been obvious to one of ordinary skill in the art to include in the production system with status monitoring and production adjustments of Stöcker the efficiency monitoring and efficiency adjustment of a production system as taught by Bhateja, since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of the process parameters can be adjusted to reduce or eliminate the inefficiency thereby directly improving the efficiency of the production operation (Bhateja, [0010]). 

3, Stöcker and Bhateja disclose the blockchain-enabled edge computing method for production scheduling of claim 1 (see Id.), Stöcker disclosing wherein in step S2, the operating state data comprises operating state signals, running, standby, failure, shutdown, and duration (see at least [0054]... A status parameter may be any parameter which comprises information about the status of the production process of a first product. For instance, the status parameter may be a status of the one or more unit/s involved in the production of the first ( end) product. The status parameter may be a (current) operating status (e.g. active or not active) or a machine status of the at least one production unit. Further examples may be a current position/ status of a processing tool, the (current) progress of the processing of a starting material, etc. by a producing unit); and 
	Bhateja disclosing the process parameter data comprises the current, temperature, and pressure of each process (see at least  [0047] In an advanced application of the flexible process optimizer to a precision production grinding machine, multiple sensors are used. The basic sensors include pulse encoders or LVDT probes for monitoring machine slide movements, speed sensors to track the grinding wheel and workpiece rotational speed, power sensors for measuring the wattage consumption of the wheel, the workpiece, or a rotary wheel dressing device, and a part size and geometry (taper or roundness) sensor. However, still more sensors may be used for monitoring the operation of the machine such as sensors to measure coolant flow rate, pressure, or temperature, etc.); 	the multiple data sources of the device comprise a frequency converter, a soft starter, a servo controller, and a control instrument (see at least [0032]... The display device 210 also provides the user interface to permit the entry of user specific information for the production system, the desired sensor range, desired display, the desired process control limits, and other setup information. The storage device 212 saves either or both of the raw data and the processed data. Finally, the machine interface 214 communicates directly with the controller of the target machine 216. The machine interface 214, the flexible process optimizer 100 reads the current controller settings)9.

Allowable Subject Matter
Claims 2 and 4 – 7 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Celestini  (U.S. 20070192128), which discloses a system and method for managing manufacturing information;
Asakawa et al. (U.S. 20140358271), which discloses a processing instructing device, processing instructing method, computer program and processing device;
Booz et al. (U.S. 20170279774), which discloses a decentralized autonomous edge compute coordinated by smart contract on a blockchain;
Kohlhepp (U.S. 20170307387), which discloses methods for an autonomous robotic manufacturing network;
Lee  et al. (U.S.  20170046709), which discloses a product tracking and control system;
Broveleit (U.S.  20180341910), which discloses a blockchain-based logistics systems;
Wang et al. (U.S.  20210166181), which discloses an equipment management method, device, system and storage medium;
Biernat et al. (U.S.  20190340269), which discloses blockchain-enabled industrial devices;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2) II. A. B. 
        
        2 See MPEP 2106.05(d) ‘As such, an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry. The analysis as to whether an element (or combination of elements) is widely prevalent or in common use is the same as the analysis under 35 U.S.C. 112(a)  as to whether an element is so well-known that it need not be described in detail in the patent specification’;   and Applicant’s specification, [0009] and [0032], which merely recites ‘mounting each device on the blockchain operating node’. 
        
        3 See MPEP 2106.05(d) II. 
        4 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        5 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        6Examiner noting that Applicant’s specification fails to provide any further description of ‘modeling a smart contract between a device and a manufacturing unit’ other than by language identical to that found in the claims. 
        7 Examiner noting that ‘production efficiency’ is not described or defined in Applicant’s specification beyond language identical to that found in the claims.  
        8 Examiner noting that ‘edge computing’ is not explicitly defined or described in Applicant’s specification,  is broadly defined in the art as distributed computing; 
        see, e.g. http://web.archive.org/web/20190726223144/https://en.wikipedia.org/wiki/Edge_computing
        9 Examiner noting that Applicant’s specification defines ‘the multiple sources of the device’ as a communication interface of a control device such as a PLC, an RFID, a frequency converter, a soft starter, a servo controller, and a control instrument, and does NOT recite or disclose that the sources are a frequency converter, a soft starter, a servo controller, and a control instrument, as claimed (see Applicant’s specification, paragraph [0032]).